F I L E D
                                                                    United States Court of Appeals
                                                                            Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                           JAN 30 2002
                             FOR THE TENTH CIRCUIT
                                                                       PATRICK FISHER
                                                                                Clerk

    MAJEED AHMED, United States of
    America ex rel,

                  Petitioner-Appellant,

    v.                                                    No. 01-1055
                                                      (D.C. No. 97-D-2160)
    WARDEN-FCI ENGLEWOOD,                                   (D. Colo.)

                  Respondent-Appellee.


                              ORDER AND JUDGMENT          *




Before TACHA , Chief Judge, SEYMOUR , Circuit Judge, and          BRORBY , Senior
Circuit Judge.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination

of this appeal.    See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Petitioner Majeed Ahmed appeals from the district court’s order denying

and dismissing with prejudice his 28 U.S.C. § 2241 petition for a writ of habeas

corpus. We review the denial of his § 2241 petition       de novo . Hunnicutt v. Hawk ,

229 F.3d 997, 1000 (10th Cir. 2000).

       Ahmed’s first issue concerns whether the United States Parole Commission

had lost jurisdiction to revoke his parole by the time he was extradited from

Pakistan. After extradition, but before his parole was revoked, Ahmed filed a

separate § 2241 proceeding in the Eastern District of New York. He did not raise

this issue in the prior proceeding, although he could have done so. The

magistrate judge opined that this issue was “probably subject to dismissal as an

abuse of the writ,” Aplt. App., Vol. III at 436, but nevertheless reached the issue

on the merits “in the interest of justice.”    Id. 1 The district court adopted the

magistrate judge’s recommendation.

       We review de novo the question of whether an issue raised in a habeas

petition is successive or abusive.      See United States v. Orozco-Ramirez   , 211 F.3d
862, 865 (5th Cir. 2000). Our        de novo review convinces us that Ahmed’s

presentation of this issue represents an abuse of the writ. We therefore affirm the




1
      The “interests of justice” exception was removed from 28 U.S.C. § 2244(a)
by the 1996 AEDPA revision to that statute and is not applicable to this case.

                                              -2-
dismissal with prejudice of this claim, albeit as an abuse of the writ, a different

ground than that relied upon by the district court.

      The remainder of Ahmed’s claims are properly before us on the merits,

because they concern challenges to the revocation of his parole that could not

have been brought in the prior § 2241 proceeding. Our       de novo review, however,

reveals that the district court properly denied Ahmed’s petition. The judgment of

the United States District Court for the District of Colorado is therefore

AFFIRMED for substantially the same reasons stated in the well-reasoned

report and recommendation of the United States Magistrate Judge, dated March 3,

1999, and the district court’s order adopting that recommendation, dated

January 18, 2001.


                                                        Entered for the Court



                                                        Deanell Reece Tacha
                                                        Chief Judge




                                          -3-